            Case 1:19-cv-04393-SCJ Document 1 Filed 09/30/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA

 ZYRCUITS IP LLC,
                                                      Civil Action No.:
              Plaintiff,

       v.                                             TRIAL BY JURY DEMANDED

 SENGLED USA, INC.,

              Defendant.


                     COMPLAINT FOR INFRINGEMENT OF PATENT

       Now comes, Plaintiff Zyrcuits IP LLC (“Plaintiff” or “Zyrcuits”), by and through

undersigned counsel, and respectfully alleges, states, and prays as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for patent infringement under the Patent Laws of the United States,

Title 35 United States Code (“U.S.C.”) to prevent and enjoin Defendant Sengled USA, Inc.,

(hereinafter “Defendant”), from infringing and profiting, in an illegal and unauthorized manner,

and without authorization and/or consent from Plaintiff from U.S. Patent No. 6,671,307 (“the ‘307

Patent” or the “Patent-in-Suit”), which is attached hereto as Exhibit A and incorporated herein by

reference, and pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees, and costs.

                                         THE PARTIES

       2.      Plaintiff is a Texas limited liability company with its principal place of business at

6009 W. Parker Rd. Ste. 149-1013, Plano, TX 75093.

       3.      Upon information and belief, Defendant is a corporation organized under the laws

of Georgia, having a principal place of business at 155 Bluegrass Valley Pkwy. Ste. 200,

Alpharetta, GA 30005. Upon information and belief, Defendant may be served with process c/o:

Jingsong P.C., 3500 Duluth Park Ln, Suite 500, Duluth, GA 30096.

                                                 1
             Case 1:19-cv-04393-SCJ Document 1 Filed 09/30/19 Page 2 of 8



        4.          Plaintiff is further informed and believes, and on that basis alleges, that Defendant

operates the website us.sengled.com, which is in the business of providing spread-spectrum

transmitters for sending data over a communications channels, amongst other products. Defendant

derives a portion of its revenue from sales and distribution via electronic transactions conducted

on and using at least, but not limited to, its Internet website located at us.sengled.com, and its

incorporated and/or related systems (collectively the “Sengled Website”). Plaintiff is informed

and believes, and on that basis alleges, that, at all times relevant hereto, Defendant has done and

continues to do business in this judicial district, including, but not limited to, providing

products/services to customers located in this judicial district by way of the Sengled Website.

                                     JURISDICTION AND VENUE

        5.          This is an action for patent infringement in violation of the Patent Act of the United

States, 35 U.S.C. §§1 et seq.

        6.          The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§1331 and 1338(a).

        7.          This Court has personal jurisdiction over Defendant by virtue of its systematic and

continuous contacts with this jurisdiction and its residence in this District, as well as because of

the injury to Plaintiff, and the cause of action Plaintiff has risen in this District, as alleged herein.

        8.          Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to its substantial business in this forum, including: (i) at least a portion of the

infringements alleged herein; (ii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals in the forum state and in this judicial District; and (iii) being incorporated

in this District.



                                                      2
               Case 1:19-cv-04393-SCJ Document 1 Filed 09/30/19 Page 3 of 8



          9.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b) because

Defendant resides in this District under the Supreme Court’s opinion in TC Heartland v. Kraft

Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its incorporation, and regular and

established place of business in this District.

                                    FACTUAL ALLEGATIONS

          10.     On December 30, 2003, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued the ‘307 Patent, entitled “Spread-Spectrum High Data Rate System and

Method” after a full and fair examination. The ‘307 Patent is attached hereto as Exhibit A and

incorporated herein as if fully rewritten.

          11.     Plaintiff is presently the owner of the ‘307 Patent, having received all right, title

and interest in and to the ‘307 Patent from the previous assignee of record. Plaintiff possesses all

rights of recovery under the ‘307 Patent, including the exclusive right to recover for past

infringement.

          12.     The invention claimed in the ‘307 Patent comprises an improvement to a spread-

spectrum transmitter for sending data over a communications channel.

          13.     The ‘307 Patent contains eight total claims with all eight claims being independent

claims.

          14.     Claim 3 of the ‘307 Patent states:

                  “3.     An improvement to a spread-spectrum transmitter for sending data over a
                  communications channel, comprising:
                          a memory for storing N bits of data as stored data, with N a number of bits
                  in a symbol;
                          a chip-sequence encoder, coupled to said memory, for selecting, responsive
                  to the N bits of stored data, a chip-sequence signal from a plurality of chip-sequence
                  signals stored in said chip-sequence encoder, as an output chip-sequence signal;
                  and



                                                    3
          Case 1:19-cv-04393-SCJ Document 1 Filed 09/30/19 Page 4 of 8



                       a transmitter section, coupled to said chip-sequence encoder, for
               transmitting the output chip-sequence signal as a radio wave, at a carrier frequency,
               over said communications channel, as a spread-spectrum signal.” See Exhibit A.

       15.     Defendant commercializes, inter alia, a device having all the elements and

components recited in at least one claim of the ‘307 Patent. More particularly, Defendant

commercializes, inter alia, a device as recited in Claim 3 of the ‘307 Patent. Specifically,

Defendant makes, uses, sells, offers for sale, or imports a device that encompasses that which is

covered by Claim 3 of the ‘307 Patent.

                                 DEFENDANT’S PRODUCTS

       16.     During the enforceability period of the ‘307 patent, Defendant offered solutions,

such as the “A19 Bulb of Element Classic Kit A19” (the “Accused Product”), that enables a spread-

spectrum transmitter for sending data over a communications channel. For example, the Accused

Product is or includes a spread-spectrum transmitter for sending data over a communications

channel. A non-limiting and exemplary claim chart comparing the Accused Product to Claim 3 of

the ‘307 Patent is attached hereto as Exhibit B and is incorporated herein as if fully rewritten.

       17.     As recited in Claim 3, the Accused Product comprises a spread-spectrum

transmitter (e.g., ZigBee transceiver/SOC) for sending data over a communications channel (e.g.,

Wireless channel). See Exhibit B.

       18.     As recited in Claim 3, the Accused Product contains a 2.4 GHz ZigBee Transceiver

(EMBER’s 357 ZigBee Radio). The ZigBee standard is built on top of IEEE 802.15.4. ZigBee is

a DSSS based technology. DSSS, also referred to as “Direct Sequence Spread Spectrum”, is a type

of spread spectrum technology. See Exhibit B.




                                                  4
          Case 1:19-cv-04393-SCJ Document 1 Filed 09/30/19 Page 5 of 8



       19.     As recited in Claim 3, the Accused Product operates in 2.4 GHz range. The

modulation scheme employed by the Accused Product is O-QPSK since it operates in 2.4 GHz

range. There are total 16 Channels (numbered from 11 to 26) in 2.4GHz operation. See Exhibit B.

       20.     As recited in Claim 3, the spread-spectrum transmitter (e.g., ZigBee transceiver)

utilized by the Accused Product comprises a memory (e.g., data RAM) for storing N (e.g., N=4)

bits of data as stored data, with N (e.g., N=4) representing a number of bits in a symbol. The

spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the Accused Product maps 4 bits

into one data symbol and thereafter stores it in a memory/buffer. See Exhibit B.

       21.     As recited in Claim 3, the spread-spectrum transmitter (e.g., ZigBee transceiver)

utilized by the Accused Product comprises a chip-sequence encoder (e.g., symbol to chip mapper),

coupled to said memory, for selecting, responsive to the N (e.g., N=4) bits of stored data, a chip-

sequence signal (e.g., PN Sequence) from a plurality of chip-sequence signals (e.g., 16 PN

Sequences) stored in said chip-sequence encoder (e.g., symbol to chip mapper), as an output chip-

sequence signal (e.g., PN Sequence). For each symbol, which comprises 4-bits, 1 of 16 PN

sequences are selected. The symbol to chip mapper comprises a table which has sixteen 32-bit PN

Sequences (chip values) corresponding to each of sixteen 4-bit data symbols. See Exhibit B.

       22.     As recited in Claim 3, the spread-spectrum transmitter (e.g., ZigBee transceiver)

utilized by the Accused Product comprises a transmitter section (e.g., a transmitter path section

which uses front end and digital baseband) , coupled to said chip-sequence encoder (e.g., symbol

to chip mapper), for transmitting the output chip-sequence signal (e.g., the selected PN sequence

for a data symbol) as a radio wave (e.g., modulated RF signal), at a carrier frequency (at a carrier

frequency of one of 16 carrier frequencies identified by 2.405 MHz, 2.410 MHz, 2.415 MHz, 2.420

MHz, 2.425 MHz, 2.430 MHz, 2.435 MHz, 2.440 MHz, 2.445 MHz, 2.450 MHz, 2.455 MHz,



                                                 5
          Case 1:19-cv-04393-SCJ Document 1 Filed 09/30/19 Page 6 of 8



2.460 MHz, 2.465 MHz, 2.470 MHz, 2.475 MHz, and 2.480 MHz), over said communications

channel (e.g., wireless channel), as a spread-spectrum signal. IEEE 802.15.4, on which ZigBee

protocols are built, mandates O-QPSK modulation on various frequency carriers in 2.4 GHz range.

See Exhibit B.

       23.       The elements described in paragraphs 16-22 are covered by at least Claim 3 of the

‘307 Patent. Thus, Defendant’s use of the Accused Product is enabled by device described in the

‘307 Patent.

                               INFRINGEMENT OF THE ‘307 PATENT

       24.       Plaintiff realleges and incorporates by reference all of the allegations set forth in

the preceding Paragraphs.

       25.       In violation of 35 U.S.C. §271, Defendant has directly infringed the ‘307 Patent.

       26.       Defendant has had knowledge of infringement of the ‘307 Patent at least as of the

service of the present Complaint.

       27.       Defendant has directly infringed at least one claim of the ‘307 Patent by using, at

least through internal testing or otherwise, the Accused Product without authority in the United

States. As a direct and proximate result of Defendant’s direct infringement of the ‘307 Patent,

Plaintiff has been damaged.

       28.       By engaging in the conduct described herein, Defendant has injured Plaintiff and is

thus liable for infringement of the ‘307 Patent, pursuant to 35 U.S.C. §271.

       29.       Defendant has committed these acts of infringement without license or

authorization.




                                                   6
          Case 1:19-cv-04393-SCJ Document 1 Filed 09/30/19 Page 7 of 8



       30.     As a result of Defendant’s infringement of the ‘307 Patent, Plaintiff has suffered

monetary damages and is entitled to a monetary judgment in an amount adequate to compensate

for Defendant’s past infringement, together with interests and costs.

       31.     Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case; it shall not be estopped for infringement contention or claim construction

purposes by the claim charts that it provides with this Complaint. The claim chart depicted in

Exhibit B is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of

Civil Procedure and does not represent Plaintiff’s preliminary or final infringement contentions

or preliminary or final claim construction positions.

                                DEMAND FOR JURY TRIAL

       32.     Plaintiff demands a trial by jury of any and all causes of action.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       a. That Defendant be adjudged to have directly infringed the ‘307 Patent either literally

or under the doctrine of equivalents;

       b. An accounting of all infringing sales and damages including, but not limited to, those

sales and damages not presented at trial;

       c. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate Plaintiff for

the Defendant’s past infringement, including compensatory damages;

       d. An assessment of pre-judgment and post-judgment interest and costs against

Defendant, together with an award of such interest and costs, in accordance with 35 U.S.C. §284;

       e. That Defendant be directed to pay enhanced damages, including Plaintiff’s attorneys’

fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and



                                                 7
             Case 1:19-cv-04393-SCJ Document 1 Filed 09/30/19 Page 8 of 8



          f. That Plaintiff be granted such other and further relief as this Court may deem just and

proper.

 Dated: September 30, 2019                       Respectfully submitted,

                                                 INSIGHT, PLC

                                                 /s/Jacqueline K. Burt
                                                 Jacqueline K. Burt, Esq.
                                                 Georgia Bar No. 425322
                                                 860 Johnson Ferry Road NE, #140-176
                                                 Atlanta, GA 30342
                                                 Email: jburt@insightplc.com
                                                 Telephone: (770) 990-9982
                                                 Facsimile: (678) 802-1877

                                                 Together with:

                                                 SAND, SEBOLT & WERNOW CO., LPA

                                                 Andrew S. Curfman
                                                 Howard L. Wernow
                                                 (pro hac vice forthcoming)
                                                 Aegis Tower - Suite 1100
                                                 4940 Munson Street, N. W.
                                                 Canton, Ohio 44718
                                                 Phone: 330-244-1174
                                                 Fax: 330-244-1173
                                                 Howard.Wernow@sswip.com
                                                 Andrew.Curfman@sswip.com

                                                 ATTORNEYS FOR PLAINTIFF




                                                  8
